IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         2022-NCCOA-90

                                         No. COA21-205

                                     Filed 15 February 2022

     Mecklenburg County, No. 18 CVD 495

     COUNTY OF MECKLENBURG, A Body Politic and Corporate, Plaintiff,

                   v.

     HELEN BARBARA RYAN, UNKNOWN SPOUSE OF HELEN BARBARA RYAN,
     and CITY OF CHARLOTTE, Lienholder, Defendants.


             Appeal by Plaintiff from Order entered 20 October 2020 and cross-appeal by

     Defendant from order entered 20 October 2020 by Judge Paulina N. Havelka in

     Mecklenburg County District Court. Heard in the Court of Appeals 30 November

     2021.


             C. Ashley Lamm, for County of Mecklenburg, Plaintiff.

             Lord Law Firm, PLLC, by Harrison A. Lord, for Helen Barbara Ryan,
             Defendant.

             No brief filed on behalf of City of Charlotte, Defendant-Lienholder.

             Offit Kurman, P.A., by Amy P. Hunt and Robert McNeill, for Jacob Belk, Third-
             Party Appellee.


             WOOD, Judge.


¶1           Plaintiff, County of Mecklenburg, A Body Politic and Corporate (“Mecklenburg

     County”) appeals an order setting aside an entry of default and a default judgment.

     Defendant Helen Ryan (“Ryan”) cross appeals from the order, in which the trial court
                                COUNTY OF MECKLENBURG V. RYAN

                                           2022-NCCOA-90

                                          Opinion of the Court



     granted Ryan’s motion to set aside a judgment of confirmation, but denied her motion

     to set aside the commissioners’ deed. After careful review of the record and applicable

     law, we affirm the order of the trial court in part and reverse in part.

                         I.   Factual and Procedural Background

¶2          Ryan has been confined to a wheelchair since 1989 and legally blind since 1992.

     In 2018, Ryan owned and resided at 4810 Drakestone Court, Charlotte, North

     Carolina (“the Property”).1 On January 8, 2018, Mecklenburg County, through its

     counsel, Richard Kania of The Kania Law Firm, instituted a civil action to foreclose

     on the Property for past due real property taxes owed by Ryan for the years 2014,

     2015, and 2016. While this action was ongoing, Ryan’s 2017 property taxes and

     interest for 2017 property taxes became delinquent.

¶3          On January 8, 2018, a civil summons was issued against Ryan, but was not

     served. An alias and pluries summons was issued on April 17, 2018. Although

     Mecklenburg County attempted to serve Ryan personally, it was unsuccessful in

     doing so. When an officer from the Sheriff’s Department attempted to serve Ryan at

     the Property, he reported the Property “appear[ed] vacant.” Thereafter, Mecklenburg

     County tried serving Ryan via certified mail and by designated delivery service.




            1Defendant City of Charlotte had a lien on the Property which was later satisfied by
     the proceeds from the foreclosure sale. The City of Charlotte did not file a notice of appeal
     and is not presently before this Court.
                               COUNTY OF MECKLENBURG V. RYAN

                                          2022-NCCOA-90

                                         Opinion of the Court



     Service was unsuccessful. Although “Ryan had previously informed [Mecklenburg]

     County (in a different context) that because of her disabilities, it can be difficult for

     her to access mail, and that the best way to reach her was via email,” Mecklenburg

     County did not attempt to email Ryan.

¶4          Following its failed attempts to serve Ryan by personal service, Mecklenburg

     County served Ryan by publication, which was completed on May 22, 2018. On

     August 1, 2018, Mecklenburg County filed an “Affidavit of Jurisdiction and Failure

     to Plead” and a certificate of taxes due, which contained a statement of the amount

     of outstanding taxes Ryan allegedly owed. The certificate of taxes due stated that

     Ryan owed $20,775.33. Mecklenburg County also filed a motion for entry of default

     and a motion for default judgment on August 1, 2018.2 Entry of default and a default

     judgment were entered against Ryan that same day.

¶5          Mecklenburg County subsequently filed a notice of sale to foreclose on the

     Property on September 18, 2019. The notice of sale was published on September 4,

     2018, and September 11, 2018. On September 12, 2018, Ryan “became aware of the

     foreclosure action and immediately emailed Neal Dixon, the Mecklenburg County

     Tax Collector/Department Director (“Mr. Dixon”) regarding the unpaid taxes.” Ryan



            2 Counsel for Mecklenburg County signed the motion for entry of default on July 24,
     2018. However, the file stamp indicates that the motion for entry of default was filed on
     August 1, 2018. Counsel signed the motion for default judgment on July 2, 2018, but the
     file stamp indicates that this motion was filed on August 1, 2018.
                               COUNTY OF MECKLENBURG V. RYAN

                                          2022-NCCOA-90

                                         Opinion of the Court



     emailed the Tax Collector approximately three times but did not receive a response.

     On September 14, 2018, Ryan called the Mecklenburg County Tax Office and was

     given a payoff amount of $21,438.25.3 Ryan’s affidavit states that she immediately

     paid this amount over the phone and was provided with confirmation codes

     confirming the payment. The payoff amount of $21,438.25 was deducted from Ryan’s

     bank account that same day.4

¶6         According to Deputy Tax Director Frank Wirth, personnel from the Tax Office

     called Ryan fourteen times between November 10, 2015 and September 11, 2017 to

     discuss her delinquency. These phone calls went unanswered. In addition to the

     phone calls, personnel from the Tax Office completed two field visits, posted two

     delinquency notices, posted seven advertisements of the delinquencies in the

     Charlotte Observer, posted two notices of delinquency online, and sent five set-off

     debt submissions to the North Carolina Department of Revenue. The Tax Office

     never received a response from Ryan during that time. The Deputy Tax Director

     conceded that Ryan


           3   Although Ryan’s payment of $21,438.25 exceeded the amount stated on the
     certificate of taxes due, Mecklenburg County argues that this was not the full amount Ryan
     owed. Ryan’s payment also exceeded the amount stated in the default judgment.
     Mecklenburg County conceded at oral argument before this Court that it was unaware of
     the exact total Ryan owed at the time she made the payment.
             4 Mecklenburg County contends that Ryan did not exercise her right of redemption

     because there is no evidence in the record that the County “received” or “accepted” her
     “partial” payment. The County further argues that Ryan did not exercise her right of
     redemption because the payment was refunded to her.
                               COUNTY OF MECKLENBURG V. RYAN

                                          2022-NCCOA-90

                                        Opinion of the Court



                  attempted to make a payment on her bills in the amount of
                  $21,438.25 by use of the Mecklenburg County Tax Office’s
                  ‘E-Pay’ feature. . . . The use of this service for payment . . .
                  does not provide any person-to-person contact. . . .
                  Furthermore, the E-Pay payment method only provides
                  confirmation of a payment submission; it does not provide
                  either (i) confirmation of acceptance of the payment by the
                  Tax Collector, nor (ii) any indication that the payment
                  represents a payment in full that would update the record
                  and remove the tax lien.

¶7         Mecklenburg County conceded at oral argument before this Court that Ryan

     made a payment of $21,438.25 and that the County did not refund the payment to

     Ryan until approximately eight to ten weeks later.           Although Ryan made the

     payment, the County proceeded with the foreclosure sale anyway. Mecklenburg

     County filed a report of foreclosure sale on September 18, 2018; however, there were

     multiple upset bids. Jacob Belk (“Belk”) made the final upset bid on October 15, 2018.

¶8         On October 31, 2018, Belk went to the Property and knocked on the door. Ryan

     did not answer the door, but Belk “stayed at the door and explained he was the new

     owner of the property and eventually left.” “Sometime in early November 2018,” Ryan

     posted a note on the front door of the Property, stating “if this [is] about the taxes,

     they were paid in full before the sale and the house still belongs to [Ryan].” Ryan

     also contacted the Kania Law Firm to inform them that she “has paid taxes to the

     County.” On November 28, 2018, an employee of the Kania Law Firm responded to

     Ryan via email and informed her that her “right of redemption no longer exist[ed].”
                                  COUNTY OF MECKLENBURG V. RYAN

                                             2022-NCCOA-90

                                           Opinion of the Court



¶9           On December 4, 2018, Mecklenburg County filed a motion for confirmation of

       the sale of the Property to Belk. The trial court entered judgment of confirmation of

       sale on December 6, 2018.        Thereafter, Belk received a commissioner’s deed on

       December 14, 2018.5 Mecklenburg County filed a final report of sale on January 16,

       2019, showing the Property sold for $407,925.00. The final report also revealed that

       $21,728.02 was paid to Mecklenburg County for the 2014 through 2017 delinquent

       taxes. Ad valorem taxes for 2018 were paid to Mecklenburg County in the amount of

       $5,308.50.

¶ 10         Upon receiving the deed to the Property, Belk served Ryan with a notice to

       vacate the Property via first class mail, certified mail, posting a notice on the front

       door of the Property, and by placing a copy of the notice in the mailbox on the

       Property. On January 18, 2019, Belk filed an application for writ of possession of the

       Property. The trial court entered an order for possession of the Property on January

       24, 2019.

¶ 11         On February 4, 2019, at approximately 11:00 a.m., the Mecklenburg County

       Sheriff’s Office went to the Property and forcibly removed Ryan from the Property.

       Ryan was confined to her wheelchair and was undressed when the deputies entered

       her home. The deputies allowed her to grab a pair of pants that were too small for




             5   Belk’s deed was recorded on December 20, 2018.
                                  COUNTY OF MECKLENBURG V. RYAN

                                              2022-NCCOA-90

                                            Opinion of the Court



       her and wheeled her onto the porch. Ryan attempted to explain to law enforcement

       officers that she had paid the outstanding taxes in full prior to the sale. Ryan was

       extremely upset and uncooperative as she was being forcibly removed from her home.

¶ 12          Ryan, through counsel, filed a motion to set aside the order and writ of

       possession on February 22, 2019. On April 9, 2019, the trial court denied Ryan’s

       motion to set aside the order and writ for possession. In December 2019, Ryan moved

       to set aside the August 1, 2018 default judgment, or, in the alternative, the December

       6, 2018 judgment of confirmation of the sale.               Ryan also moved to strike the

       commissioner’s deed.

¶ 13          On December 20, 2019, the trial court entered an order continuing the matter

       and joining Belk as a necessary party. On October 20, 2020, the trial court entered

       its written order in which it found that Mecklenburg County exercised due diligence

       under N.C. Gen. Stat. § 1A-1, Rule 4(j); Ryan had the right to rely on the Tax

       Collector’s representative’s oral statement as to the total amount of outstanding

       taxes; Ryan exercised her right of redemption; Belk was a good faith purchaser; and

       that Ryan was entitled to restitution.6 Thereafter, the trial court granted Ryan’s

       motion to set aside the December 6, 2018 judgment of confirmation of the sale but did




              6The trial court further dismissed Belk as a party “[b]ecause the Belk’s interest in
       the Property cannot be affected by these proceedings.” Belk did not file any motion to be
       included as a party in these proceedings, nor did Belk file a notice of appeal.
                                  COUNTY OF MECKLENBURG V. RYAN

                                               2022-NCCOA-90

                                           Opinion of the Court



       not set aside the commissioner’s deed transferring title of the Property to Belk.

       Mecklenburg County timely filed its written notice of appeal on November 17, 2020.

       Ryan timely filed her written notice of cross-appeal on November 24, 2020.

                                         II.     Discussion

¶ 14            The parties raise several arguments on appeal, each will be addressed in turn.

       A. Appellate Jurisdiction

¶ 15            As a preliminary matter, we note that this appeal is interlocutory, as the

       matter of restitution is still pending before the trial court. “As a matter of course, our

       Court does not review interlocutory orders.” R.C. Koonts & Sons, Inc. v. First Nat’l

       Bank, 266 N.C. App. 76, 79-80, 830 S.E.2d 690, 693 (2019) (citation omitted). “If,

       however, the trial court’s decision deprives the appellant of a substantial right which

       would be lost absent immediate review, we may review the appeal under N.C. Gen.

       Stat. §§ 1-277(a) and 7A-27(d)(1).” Id. at 80, 830 S.E.2d at 693 (citation omitted).

       Appealing parties have the burden to demonstrate appropriate grounds for this

       Court’s acceptance of an interlocutory appeal. See Jeffreys v. Raleigh Oaks Joint

       Venture, 115 N.C. App. 377, 379, 444 S.E.2d 252, 253 (1994) (citation omitted). Here,

       neither party brings forth an argument as to how this appeal affects a substantial

       right.

¶ 16            However, during oral arguments, Ryan’s appellate counsel requested this

       Court to view the pleadings as a petition for writ of certiorari. In our discretion, we
                                 COUNTY OF MECKLENBURG V. RYAN

                                            2022-NCCOA-90

                                          Opinion of the Court



       allow the petition for writ of certiorari to reach the merits of this appeal.

       B. Ryan’s Arguments on Appeal

          1. Due Diligence/ Motion to Set Aside Default Judgment

¶ 17           Ryan first argues that the trial court erred by denying her motion to set aside

       both the entry of default and the default judgment because “[Mecklenburg] County

       failed to exercise due diligence as required under Rule 4,” rendering the judgment

       void.   Ryan moved under N.C. Gen. Stat. § 105-377 to set aside the judgment;

       however, the trial court considered Ryan’s motion under N.C. R. Civ. P. 60. “The

       decision of whether to set aside an entry of default . . . is ‘within the sound discretion

       of the trial court.’ ” Swan Beach Corolla, L.L.C. v. County of Currituck, 255 N.C. App.

       837, 841, 805 S.E.2d 743, 746 (2017) (bracket omitted) (quoting Auto. Equip. Distribs.,

       Inc. v. Petroleum Equip. & Serv., Inc., 87 N.C. App. 606, 608, 361 S.E.2d 895, 896

       (1997) (citation omitted)). Likewise, our “standard of review of a trial court’s denial

       of a Rule 60(b) motion is abuse of discretion.” Davis v. Davis, 360 N.C. 518, 523, 631

       S.E.2d 114, 118 (2006) (citing Sink v. Easter, 288 N.C. 183, 198, 217 S.E.2d 532, 541

       (1975)).

¶ 18           “A default judgment may be set aside under Rule 60(b)(6) only upon a showing

       that: (1) extraordinary circumstances were responsible for the failure to appear, and

       (2) justice demands that relief.” Advanced Wall Systems, Inc. v. Highlande Builders,

       LLC, 167 N.C. App. 630, 634, 605 S.E.2d 728, 731 (2004). A trial court may also “set
                                   COUNTY OF MECKLENBURG V. RYAN

                                              2022-NCCOA-90

                                             Opinion of the Court



       aside and relieve a defendant from a default judgment if the judgment entered is

       void.” Dowd v. Johnson, 235 N.C. App. 6, 9, 760 S.E.2d 79, 82 (2014).

                       A defect in service of process by publication is
                       jurisdictional, rendering any judgment or order obtained
                       thereby void. If a default judgment is void due to a defect
                       in service of process, the trial court abuses its discretion if
                       it does not grant a defendant’s motion to set aside entry of
                       default.

       Jones v. Wallis, 211 N.C. App. 353, 356, 712 S.E.2d 180, 183 (2011) (citation omitted)

       (cleaned up).

¶ 19         The North Carolina Rules of Civil Procedure allows “service of process by

       publication on a party that cannot, through due diligence, be otherwise served.”

       Dowd, 235 N.C. App. at 9, 760 S.E.2d at 83 (citing Cotton v. Jones, 160 N.C. App. 701,

       703, 586 S.E.2d 806, 808 (2003)). “In determining whether service of process by

       publication is proper, this Court first examines whether the defendant was actually

       subject to service by publication . . . .” Id. at 10, 760 S.E.2d at 83 (citing Jones, 211

       N.C. App. at 357, 712 S.E.2d at 183). “Due diligence dictates that plaintiff use all

       resources reasonably available to her in attempting to locate defendants. Where the

       information required for proper service of process is within plaintiff’s knowledge or,

       with due diligence, can be ascertained, service of process by publication is not proper.”

       Fountain v. Patrick, 44 N.C. App. 584, 587, 261 S.E.2d 514, 516 (1980) (citing N.C.

       Gen. Stat. § 1A-1, Rule 4(j)(9)(c) (1977); Thomas v. Thomas, 43 N.C. App. 638, 260
                                 COUNTY OF MECKLENBURG V. RYAN

                                           2022-NCCOA-90

                                          Opinion of the Court



       S.E.2d 163 (1979)); see also Jones, 211 N.C. App. at 358, 712 S.E.2d at 183 (citation

       omitted); Watagua County v. Beal, 255 N.C. App. 849, 852, 806 S.E.2d 338, 340 (2017)

       (citations omitted).

¶ 20         There is “no restrictive mandatory checklist for what constitutes due diligence

       for purposes of service of process by publication . . . .” Watagua County, 255 N.C. App.

       at 852-53, 806 S.E.2d at 340-41 (citation and internal quotation marks omitted).

       However, a party must use all reasonably available resources to accomplish service

       of process. See N.C. R. Civ. P. 4(j); see also Fountain, 44 N.C. App. at 587, 261 S.E.2d

       at 516 (citations omitted).

¶ 21         Ryan relies on In Re Foreclosure of Ackah, 255 N.C. App. 284, 804 S.E.2d 794

       (2017), aff’d per curiam, 370 N.C. 594, 811 S.E.2d 143 (2018), to argue that

       Mecklenburg County failed to exercise due diligence in service of process because it

       did not attempt to serve her via email. In Ackah, the homeowner, Ms. Ackah, leased

       her home while she traveled to Africa. Id. at 286, 804 S.E.2d at 796. While Ms. Ackah

       was in Africa, her homeowners’ association (“HOA”) attached a lien to her property

       because of her failure to pay dues. Id. The HOA sent certified letters to her residence

       to inform her of the delinquency prior to commencing foreclosure proceedings against

       her. Id. Thereafter, the HOA sent certified letters addressed to Ms. Ackah at her

       relatives’ residences notifying her of the hearing before the Clerk of Court. Id. When

       those letters were returned “unclaimed,” the HOA posted a notice on the door of the
                                COUNTY OF MECKLENBURG V. RYAN

                                          2022-NCCOA-90

                                        Opinion of the Court



       residence. Id. “Although the HOA had an email address for Ms. Ackah, the HOA did

       not notify Ms. Ackah by email of the proceeding to enforce its lien.” Id. On appeal,

       this Court found the HOA did not exercise due diligence under N.C. R. Civ. P. 4

       because “[w]hen the notice letters came back ‘unclaimed’ Rule 4 due diligence

       required that the HOA at least attempt to notify Ms. Ackah directly through the email

       address it had for her rather than simply resorting to posting a notice on the

       [p]roperty.” Id. at 287, 804 S.E.2d at 796. We find Ryan’s argument persuasive and

       supporting precedent binding.

¶ 22         Here, the trial court found that Mecklenburg County exercised due diligence

       to both inform Ryan of the delinquency and of the subsequent foreclosure. However,

       it is undisputed that the Mecklenburg County Tax Office had Ryan’s email on file.

       Indeed, the trial court’s finding that Mecklenburg County had prior notice of a need

       to email Ryan due to her disabilities remains unchallenged by Mecklenburg County

       on appeal. Accordingly, this finding of fact is binding on appeal. See Matter of

       Frucella, 261 N.C. App. 632, 635, 821 S.E.2d 249, 251 (2018) (“Unchallenged findings

       of fact are presumed correct and binding on appeal.” (citation omitted)); In re

       Schiphof, 192 N.C. App. 696, 700, 666 S.E.2d 497, 500 (2008). Further, when Kania

       Law Firm staff members reached out to the County Tax Office, the Tax Office was

       able to provide Ryan’s email address.      The record reveals that Ryan informed

       Mecklenburg County that she was wheelchair bound and legally blind and that the
                                 COUNTY OF MECKLENBURG V. RYAN

                                           2022-NCCOA-90

                                          Opinion of the Court



       best way to contact her was via email. However, although it had Ryan’s email

       address, Mecklenburg County did not attempt to contact Ryan via email.

       Accordingly, we hold that Mecklenburg County’s service under Rule 4 was

       insufficient, and the trial court erred by ruling otherwise.

          2. Motion to Set Aside Commissioner’s Deed

¶ 23         Ryan contends the trial court erred in failing to set aside the commissioner’s

       deed to Belk because Belk was not a good faith purchaser. We disagree.

¶ 24         N.C. Gen. Stat. § 1-108 provides,

                    If a judgment is set aside pursuant to Rule 60(b) or (c) of
                    the Rules of Civil Procedure and the judgment or any part
                    thereof has been collected or otherwise enforced, such
                    restitution may be compelled as the court directs. Title to
                    property sold under such judgment to a purchaser in good
                    faith is not thereby affected.

       N.C. Gen. Stat. § 1-108 (2020) (emphasis added). The trial court did not set aside the

       judgment of confirmation of the sale of the Property to Belk because it found that

       Belk was a good faith purchaser. Our Supreme Court recently addressed the issue of

       good faith purchasers in In re Foreclosure of George, 377 N.C. 129, 2021-NCSC-35.

¶ 25         In George, the George family owned a house in Charlotte, North Carolina, but

       resided in St. Croix, United States Virgin Islands. Id. at ¶ 2-3. The homeowners’

       association (“HOA”) for the Charlotte property attached a lien to the house for unpaid

       HOA dues in the amount of $204.75. Id. at ¶ 4. Although the HOA attempted to
                                 COUNTY OF MECKLENBURG V. RYAN

                                            2022-NCCOA-90

                                          Opinion of the Court



       inform the Georges that it would proceed with foreclosure proceedings if the dues

       remained outstanding, the Georges did not make any payments. Id. The HOA was

       unable to effectuate service of process but proceeded to foreclose on the property in

       December 2016. Id. at ¶ 5-7. The Georges subsequently filed a civil suit, arguing the

       foreclosure sale was null and void due to insufficient service of process and a lack of

       notice of the foreclosure proceeding. Id. at ¶ 9. The trial court granted relief, but the

       purchasers of the Charlotte home filed a Rule 60(b) motion, asserting that they were

       good faith purchaser for value. Id. at ¶ 11-12. Upon consideration of their Rule 60(b)

       motion, the trial court found that the purchasers were not good faith purchasers and

       denied their motion. Id. at ¶ 12. On appeal, this Court “expressed agreement with

       the trial court’s determination that the trustee had failed to properly serve the notice

       of foreclosure as required by . . . Rule 4.” Id. at ¶ 13. However, this Court vacated

       the trial court’s order, concluding that the purchasers were good faith purchasers. Id.

       at ¶ 16.

¶ 26         Our Supreme Court reversed, however, finding that the trial court had not

       abused its discretion in concluding the purchasers were not good faith purchasers.

       Id. at ¶ 32. In so doing, the court noted,

                    A purchaser in good faith or an innocent purchaser is a
                    person who purchases without notice, actual or
                    constructive, of any infirmity, and pays valuable
                    consideration and acts in good faith.      An innocent
                    purchaser lacks notice of any infirmity or defect in the
                                   COUNTY OF MECKLENBURG V. RYAN

                                            2022-NCCOA-90

                                          Opinion of the Court



                     underlying sale when (a) he has no actual knowledge of the
                     defects; (b) he is not on reasonable notice from the recorded
                     instruments; and (c) the defects are not such that a person
                     attending the sale exercising reasonable care would have
                     been aware of the defects.

       Id. at ¶ 24 (cleaned up).

¶ 27         Here, the trial court made a conclusion of law that “Belk’s status as a good

       faith purchaser is determined as of the time he made his bid and obligated himself to

       purchase the Property, and not as of the time he accepted the deed.” While it is true

       that the record is devoid of evidence that Belk knew of a defect in the foreclosure sale

       at the time he made the final upset bid, it is also true that Belk had knowledge of

       Ryan’s claim that the outstanding taxes had been paid prior to accepting the

       commissioner’s deed.

¶ 28         Indeed, the record indicates that Belk went to the Property, stood outside the

       door, and informed Ryan that he was the purchaser. Specifically, the trial court found

       in fact number twenty-one, “Ryan informed Belk of the paid property taxes when Belk

       came to the property after making the bid.” “The bid is but a proposition to buy, and,

       until accepted and sanctioned by the court, confers no right whatsoever upon the

       purchaser.”   Beaufort Cnty. v. Bishop, 216 N.C. 211, 4 S.E.2d 252, 527 (1939)

       (quotation marks and citation omitted). We decline to hold, however, that Belk was

       not permitted to rely on Mecklenburg County’s assertion that the Property was to be

       sold due to the outstanding taxes. Belk reasonably relied on the County’s assertion
                                 COUNTY OF MECKLENBURG V. RYAN

                                           2022-NCCOA-90

                                          Opinion of the Court



       and the certificate of taxes due when he purchased the Property. See Matter of

       George, at ¶ 24 (recognizing that a purchaser is a good faith purchaser if “the defects

       are not such that a person attending the sale exercising reasonable care would have

       been aware of the defects” (brackets omitted)); see also Miller v. Lemon Tree Inn, Inc.,

       39 N.C. App. 133, 141, 249 S.E.2d 836, 841 (1978). Accordingly, we hold the trial

       court did not err by concluding that Belk was a good faith purchaser.

       C. Mecklenburg County’s Arguments on Appeal

          1. Right of Redemption

¶ 29         Mecklenburg County first argues the trial court erred by including in both its

       findings of fact and conclusions of law that Ryan exercised her right of redemption.

¶ 30         “It is well settled in this jurisdiction that when the trial court sits without a

       jury, the standard of review on appeal is whether there was competent evidence to

       support the trial court’s findings of fact and whether its conclusions of law were

       proper in light of such facts.” Elliot v. Muehlbach, 173 N.C. App. 709, 711, 620 S.E.2d

       266, 269 (2005) (citations omitted); see also Hilliard v. Hilliard, 146 N.C. App. 709,

       711, 554 S.E.2d 374, 376 (2001) (citations omitted).

                    While in a mortgage or deed of trust to secure a debt the
                    legal title to the mortgaged premises passes to the
                    mortgagee or trustee, as the case may be, the mortgagor or
                    trustor is looked upon as the equitable owner of the land-
                    with the right to redeem at any time prior to foreclosure.
                    This right, after the maturity of the debt, is designated “his
                    equity of redemption.”
                                COUNTY OF MECKLENBURG V. RYAN

                                           2022-NCCOA-90

                                          Opinion of the Court



       Riddick v. Davis, 220 N.C. 120, 125, 16 S.E.2d 662, 666 (1941). Put more plainly,

       “[t]he right of redemption may arise in any typical foreclosure proceeding; it is a

       statutorily created right to terminate a power of sale.” Lynn v. Federal Nat. Mortg.

       Ass’n, 235 N.C. App. 77, 82, 760 S.E.2d 372, 376 (2014) (citation omitted).

¶ 31         An owner of real property

                    has the right to redeem his land from the lien of unpaid
                    taxes by paying the taxes with accrued interest, penalties
                    and costs, and the court costs at any time before the entry
                    of a valid judgment in a tax foreclosure action confirming
                    the judicial sale of the land for the satisfaction of the lien.

       Chappell v. Stallings, 237 N.C. 213, 216, 74 S.E.2d 624, 627 (1953).

¶ 32         Where a debtor deposits “sufficient money to redeem and for the purpose of

       redeeming the land from the tax lien” and the foreclosure sale “ha[s] not then been

       confirmed,” the debtor should be “permitted to redeem the land.” Bishop, 216 N.C. at

       215, 4 S.E.2d at 527; see also Beck v. Meroney, 135 N.C. 532, 534, 47 S.E. 613, 613

       (1904).

¶ 33         Here, the trial court found that Ryan called the Mecklenburg County Tax

       Office, inquired about the amount owed, and made a payment of $21,438.25. This

       amount was deducted from Ryan’s bank account on September 14, 2018.            It is

       undisputed that Ryan made this payment after being told by an authorized

       representative of the Mecklenburg County Tax Office that the outstanding balance

       was $21,438.25. We are not persuaded by Mecklenburg County’s assertion that,
                                COUNTY OF MECKLENBURG V. RYAN

                                          2022-NCCOA-90

                                         Opinion of the Court



       because Ryan’s payment was refunded to her, she did not redeem the property. Put

       plainly, Ryan called the lienholder, inquired as to the debt owed, and paid the

       outstanding debt four days prior to the foreclosure sale. Ryan and the Deputy Tax

       Director both submitted affidavits averring that Ryan made a payment for the

       outstanding taxes prior to the foreclosure sale. Thus, there was competent evidence

       to support the trial court’s finding of fact that Ryan redeemed the property.

¶ 34         Moreover, Ryan’s payment exceeded the amount due Mecklenburg County

       under the terms of the default judgment and was more than the amount listed on

       Mecklenburg County’s certificate of taxes due. Accordingly, we hold the trial court

       did not err in either finding as fact or concluding as a matter of law that Ryan

       exercised her right of redemption to the property.

          2. Reliance on Tax Collector’s Oral Statement

¶ 35         Mecklenburg County further contends that the trial court erred by including

       in its conclusions of law that “Ryan had the right to rely on the Mecklenburg County

       Office of the Tax Collector’s Representative’s Statement as to the amount due.” We

       disagree.

¶ 36         N.C. Gen. Stat. § 105-361 provides the statutory framework for an individual

       to inquire as to any outstanding taxes. See N.C. Gen. Stat. § 105-361(a) (2020).

       Under subsection (a), the county tax collector must give a written certificate stating

       the amount of any taxes and special assessments due upon the request of an owner
                                 COUNTY OF MECKLENBURG V. RYAN

                                            2022-NCCOA-90

                                           Opinion of the Court



       of real property. N.C. Gen. Stat. § 105-361(a)(1). The owner of real property is then

       permitted to rely on the certificate issued, and “all taxes . . . that have accrued against

       the property for the period covered by the certificate shall cease to be a lien against

       the property” upon the payment of “the amount of taxes and assessments stated

       therein to be a lien on the real property.” N.C. Gen. Stat. § 105-361(b)(1).

¶ 37          Subsection (d) of Section 105-361 provides that “[a]n oral statement made by

       the tax collector as to the amount of taxes, special assessments, penalties, interest,

       and costs due on any real or personal property shall bind neither the tax collector nor

       the taxing unit.” N.C. Gen. Stat. § 105-361(d).

¶ 38          Here, however, Mecklenburg County did not argue before the trial court that

       Ryan was not permitted to rely on the oral statements of the tax collector’s authorized

       representative. It is well settled in our State that “the law does not permit parties to

       swap horses between courts in order to get a better mount . . . .” Weil v. Herring, 207

       N.C. 6, 10, 175 S.E. 836, 838 (1934); see also Burton v. Williams, 202 N.C. App. 81,

       88, 689 S.E.2d 174, 179 (2010) (citations omitted). This “mean[s], of course, that a

       contention not raised and argued in the trial court may not be raised and argued for

       the first time in the appellate court.” Burton, 202 N.C. App. at 88, 689 S.E.2d at 179

       (citation omitted).

¶ 39          Conceding this point was not raised before the trial court, Mecklenburg County

       asks this Court in its reply brief to exercise N.C. R. App. P. 2 to reach the merits of
                                COUNTY OF MECKLENBURG V. RYAN

                                          2022-NCCOA-90

                                         Opinion of the Court



       this argument. Rule 2 of our rules of appellate procedure permits this Court to

       suspend the rules “[t]o prevent manifest injustice to a party, or to expedite decision

       in the public interest.” N.C. R. App. P. 2. The invocation of Rule 2 is discretionary

       and should only be done so cautiously and in “exceptional circumstances.”         See

       Dogwood Dev. & Mgmt. Co., LLC. V. White Oak Transp. Co. Inc., 362 N.C. 191, 196-

       97, 657 S.E.2d 361, 364-65 (2008) (citations omitted). After careful review of the

       record, we discern no “exceptional circumstance” or “manifest injustice,” and

       Mecklenburg County does not point to one that would occur by declining to invoke

       Rule 2.

       D. Restitution

¶ 40         Next, Mecklenburg County argues the trial court erred by concluding Ryan is

       entitled to restitution under N.C. Gen. Stat. § 1-108. We disagree.

¶ 41         As discussed supra, N.C. Gen. Stat. § 1-108 provides, “[i]f a judgment is set

       aside pursuant to Rule 60(b) or (c) of the Rules of Civil Procedure and the judgment

       or any part thereof has been collected or otherwise enforced, such restitution may be

       compelled as the court directs.” N.C. Gen. Stat. § 1-108. While Ryan moved under

       N.C. Gen. Stat. § 105-377 to set aside the judgment as null and void for Mecklenburg

       County’s failure to exercise due diligence under N.C. R. Civ. P. 4, the trial court

       concluded “that the motion is in the nature of a Rule 60 motion, such that N.C. Gen.

       Stat. § 1-108 does apply.”
                                 COUNTY OF MECKLENBURG V. RYAN

                                              2022-NCCOA-90

                                          Opinion of the Court



¶ 42         A review of Ryan’s motion reveals that she sought to have the judgments in

       question declared null and void for insufficient service of process. N.C. R. Civ. P.

       60(b) permits relief from judgments where the judgments are void. N.C. Gen. Stat. §

       1A-1, Rule 60(b).    Accordingly, we are not persuaded by Mecklenburg County’s

       assertion that, because the trial court did not specify which subsection of Rule 60 it

       was relying on in granting Ryan restitution, it was error for the trial court to award

       such relief.   Moreover, where Ryan properly redeemed the Property that was

       subsequently sold at a foreclosure sale, she is entitled to seek restitution. Therefore,

       we hold the trial court did not err in concluding Ryan was entitled to restitution.

                                       III.     Conclusion

¶ 43         After careful review of the record and applicable law, we hold the trial court

       erred by finding that Mecklenburg County exercised due diligence in serving Ryan

       under N.C. R. Civ. P. 4(j). Therefore, we reverse the order of the trial court as proper

       service of this action was not perfected upon Ryan. We further hold the trial court

       did not err in concluding Belk was a good faith purchaser or by concluding that Ryan

       was entitled to restitution. Accordingly, we reverse the order of the trial court in

       part, affirm in part, and remand for further proceedings not inconsistent with this

       opinion.

             AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.

             Judge DIETZ concurs.
                 COUNTY OF MECKLENBURG V. RYAN

                          2022-NCCOA-90

                         Opinion of the Court



Judge MUPRHY concurs in the result only.